William Wright junior or his lawfull Attourny plaint. agt. Richard Gross Defendt in an action of the case for witholding of a debt of Eleven pounds five Shillings in mony or thereabouts due for the Freight of One hundred & Fifty quintalls of Fish brought from Cape Sable in the Catch Society, whereof the foresaid Wright being then Master woh is to the plaint8 damage Eleven pounds five Shillings in mony with all other due damages according to attachmt datd 29th Septr 1676. . . . The Jury . . . found for the plaint. ten pounds ten Shillings mony & costs of Court allowd by the Court twenty Seven Shillings.
Execucion issued Novr 11° 1676. [ 404 ]